COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  TRIPLE CROWN MOVING AND                         §                No. 08-19-00264-CV
  STORAGE, LLC,
                                                  §                  Appeal from the
                        Appellant,
                                                  §            County Court at Law No. 6
  v.
                                                  §             of El Paso County, Texas
  JEFF ACKERMAN,
                                                  §              (TC# 2019-CCV00970)
                          Appellee.
                                              §
                                            ORDER

       On November 6, 2019, this Court issued an order for mediation referral. The order required

the parties to confer and attempt to agree upon a qualified mediator within twenty days of the date

of the order and notify the Court of the mediator’s name and contact information. On December

6, 2019, the Appellant advised the Court that the parties were unable to agree on a mediator.

Therefore, the Court ORDERS the appeal to continue. The suspension of the appellate timetable

is lifted and the Record shall be filed in this Court on or before January 8, 2020.

       IT IS SO ORDERED this 9th day of December, 2019.


                                              PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.